DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via email (included as an attachment within this Office action) following a telephone interview with Mr. Kyle G. Konz on 1 July 2021 (wherein an interview summary describing this discussion is also included in this Office action).
The claims presented in the claim set filed by the Applicant on 14 May 2021 have been entered, and they thus replace all previously filed claims.  However, those claims have been further amended by the claim set presented below (herein, the “examiner’s amendment”):
1.	(Currently Amended)  A vehicle comprising:
adriven axle including driven wheels each having an associated driven wheel-speed sensor;
an undriven axle including at least one undriven wheel and having at least one associated undriven wheel-speed sensor;
a yaw rate sensor; and
a controller programmed to:
responsive to a request to reprogram a track width of the driven axle, receive signals from the driven wheel-speed sensors, the at least one undriven wheel-speed sensor, and the yaw rate sensor while the vehicle is in a track width learning mode and moving in a particular manner to learn the [[a]] track width of the driven axle based on the signals, wherein the track width of the driven axle is computed by (i) calculating an average wheel speed of the driven wheels of the driven axle based on [[the]] first signals from the driven wheel-speed sensors, (ii) subtracting a wheel speed of [[an]] one of the at least one undriven wheel based on second signals from the at least one associated undriven wheel-speed sensor from the calculated average wheel speed of the driven wheels of the driven axle to determine a speed offset, [[and]] (iii) dividing the speed offset by a yaw rate based on [[the]] third signals from the yaw rate sensor to determine a distance, and (iv) utilizing at least the determined distance to calculate a learned track width of the driven axle,
issue driving instructions to a driver for modifying the operation of the vehicle to achieve the particular manner during the track width learning mode; and
discard [[a]] the learned track width responsive to a vehicle speed exceeding a threshold while the driving instructions are executed.
2.	(Cancelled)  
3.	(Currently Amended)  The vehicle of claim 1, wherein the driving instructions include at least one of vehicle steering commandsvehicle speed commands.
4.	(Cancelled)
5.	(Cancelled)
6.	(Cancelled)
7.	(Currently Amended)  The vehicle of claim 1, wherein the learned track width is further computed by multiplying the distance by two.
8.	(Cancelled)
9.	(Currently Amended)  A vehicle comprising:
a[[n]] driven axle including driven wheels;
an electronic differential;
an undriven axle including at least one undriven wheel;
a yaw rate sensor configured to calculate a vehicle yaw rate; and
a controller programmed to:
responsive to a request to enter a track width learning mode, (i) calculate a track width of the driven axle derived from a difference between an average speed of the driven wheels and a speed of one of the at least one undriven wheel divided by the vehicle yaw rate, (ii) if learning conditions are satisfied during the calculation of the track width, update a rolling average of track widths using the track width as a learned track width, otherwise, discard the track width and maintain the rolling average of track widths as the learned track width, and (iii) responsive to a timer expiring, rewrite a previously stored learned track width in a permanent memory with [[a]] the learned track width
electronic differential to induce oversteer in the vehicle based on the learned track width.
10.	(Original)  The vehicle of claim 9, wherein the learning conditions include a vehicle speed threshold.
11.	(Original)  The vehicle of claim 9, wherein the learning conditions include a vehicle yaw rate threshold.
12.	(Currently Amended)  The vehicle of claim 9, further comprising wheel speed sensors each associated with one of the driven wheels and the at least one undriven wheel, wherein the wheel speeds are based on signals from the wheel speed sensors.
13–14.	(Cancelled)
15.	(Currently Amended)  The vehicle of claim 9, wherein the controller is further programmed to issue driving instructions to a driver responsive to the vehicle being in the track width learning mode.
16.	(Currently Amended)  The vehicle of claim 15, wherein the driving instructions include vehicle speed commands and vehicle steering commands, and wherein the learning conditions will be met upon execution of the driving instructions.
17. 	(Currently Amended)  The vehicle of claim 15, further comprising a display, wherein the controller is further programmed to output the driving instructions to the display.
18.	(Currently Amended)  A method of learning a track width of a vehicle comprising:
receiving a request to reprogram a stored track width of a driven axle;
responsive to the request, issuing driving instructions to a driver for modifying operation of the vehicle to achieve a particular vehicle state;
once the vehicle achieves the particular vehicle state:
measuring wheel speeds of driven wheels associated with the driven axle and a wheel speed of at least one undriven wheel associated with an undriven axle;
measuring a yaw rate of the vehicle; 
calculating [[a]] the track width of the driven axle based on a difference between an average of the measured wheel speeds of the driven wheels and a wheel speed of one of the at least one [[an]] undriven wheel, and further based on the difference divided by the yaw rate; and
either overwriting the stored track width of the driven axle with the calculated track width of the driven axle or else discarding the calculated track width responsive to a vehicle speed exceeding a threshold while the driving instructions are executed
19.	(Cancelled)
20.	(Currently Amended)  The method of claim 18, wherein the driving instructions include vehicle speed commands and vehicle steering commands.
Reasons for Allowance
Following the above Examiner’s Amendment, Claims 1, 3, 7, 9-12, 15-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s response in combination with the agreed upon Examiner’s Amendment has enabled the withdrawal of all previously made claim objections and claim rejections under 35 USC 101 and 35 USC 103.  Relating to the prior art of record, the most recent amendments made to the independent claims (Claims 1, 9, and 18) include limitations that are not sufficiently disclosed, taught, suggested, or rendered obvious by the prior art of record.  The prior art of record fails to describe (using independent Claim 1 as exemplary):  A vehicle comprising: an driven axle including driven wheels each having an associated driven wheel-speed sensor; an undriven axle including at least one undriven wheel and having at least one associated undriven wheel-speed sensor; a yaw rate sensor; and a controller programmed to: responsive to a request to reprogram a track width of the driven axle, receive signals from the driven wheel-speed sensors, the at least one undriven wheel-speed sensor, and the yaw rate sensor while the vehicle is in a track width learning mode and moving in a particular manner to learn the track width of the driven axle based on the signals, wherein the track width of the driven axle is computed by (i) calculating an average wheel speed of the driven wheels of the driven axle based on first signals from the driven wheel-speed sensors, (ii) subtracting a wheel speed of one of the at least one undriven wheel based on second signals from the at least one associated undriven wheel-speed sensor from the calculated average wheel speed of the driven wheels of the driven axle to determine a speed offset, (iii) dividing the speed offset by a yaw .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant.  Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the Examiner can provide an explanation within a future Office action and/or during a future interview.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1700hrs, M-F, Eastern Standard Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS E WORDEN/Primary Examiner, Art Unit 3663